IN THE MATTER OF:                    )
                                     )
CHRISTOPHER STANFILL                 )
ANGEL REYNOLDS                       )
MICHAEL STANFILL                     )    Davidson Juvenile
SAMANTHA STANFILL                    )    No.   9519-21994
                                     )          07-49-29
CHILDREN UNDER THE AGE OF            )          9519-21993
18 YEARS OF AGE                      )          9519-21995
                                     )
DEPARTMENT OF CHILDREN’S,            )
SERVICES,                            )
                                     )    Appeal No.
      Plaintiff/Appellee,            )    01A01-9710-JV-00616
                                     )
VS.

LORETTA STANFILL,
                                     )
                                     )
                                     )
                                                        FILED
                                     )                        May 29, 1998
      Defendant/Appellant.           )
                                                   Cecil W. Crowson
                                                  Appellate Court Clerk
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE

        APPEAL FROM THE JUVENILE COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE

                  HONORABLE ANDREW SHOOKHOFF, JUDGE



John Knox Walkup
Attorney General and Reporter

Douglas Earl Dimond
General Civil Division
425 Fifth Avenue North
Cordell Hull Building, Second Floor
Nashville, Tennessee 37243-0499
ATTORNEYS FOR PLAINTIFF/APPELLEE

Kathleen G. Morris, #16223
P.O. Box 128091
Nashville, Tennessee 37212
ATTORNEY FOR DEFENDANT/APPELLANT


                            AFFIRMED AND REMANDED.


                                     HENRY F. TODD
                                     PRESIDING JUDGE, MIDDLE SECTION


CONCUR:
WILLIAM C. KOCH, JR., JUDGE
WILLIAM B. CAIN, JUDGE
IN THE MATTER OF:                              )
                                               )
CHRISTOPHER STANFILL                           )
ANGEL REYNOLDS                                 )
MICHAEL STANFILL                               )        Davidson Juvenile
SAMANTHA STANFILL                              )        No.   9519-21994
                                               )              07-49-29
CHILDREN UNDER THE AGE OF                      )              9519-21993
18 YEARS OF AGE                                )              9519-21995
                                               )
DEPARTMENT OF CHILDREN’S,                      )
SERVICES,                                      )
                                               )        Appeal No.
        Plaintiff/Appellee,                    )        01A01-9710-JV-00616
                                               )
VS.                                            )
                                               )
LORETTA STANFILL,                              )
                                               )
        Defendant/Appellant.                   )



                                     OPINION

        The captioned respondent, Loretta Stanfill, has appealed from the judgment of the

Juvenile Court terminating her parental rights to her four children. Appellant presents the

following issues for review:

                       I.      Whether the Trial Court erred in finding that
               the Department of Children’s Services proved by clear and
               convincing evidence the persistence of conditions which led
               to removal of Loretta Stanfill’s children or which would
               subject her children to further neglect with little likelihood of
               early remediation.

                       II.   Whether the Trial Court erred in finding clear
               and convincing evidence that the mother willfully abandoned
               her children.

                      III.     Assuming, arguendo, that the Trial Court
               properly found clear and convincing evidence of a violation
               of T.C.A. § 36-1-113(g)(3) or of a willful abandonment of her
               children, whether the Trial Court erred in finding clear and
               convincing evidence that it is in the children’s best interest for
               Loretta Stanfill’s parental rights to be terminated.


        The appellee, Department of Children’s Services, presents the issues in the following

form:




                                                -2-
               I.       Whether clear and convincing evidence shows
       that conditions dangerous to the children persisted in Ms.
       Stanfill’s life and were unlikely to be soon remedied.

               II.    Whether clear and convincing evidence shows
       that Ms. Stanfill abandoned her children by willfully failing
       to pay child support.

               III.    Whether termination of Ms. Stanfill’s parental
       rights was in the children’s best interest.


        T.C.A. §§ 36-1-113 and 37-1-147 provide in pertinent part as
       follows:
                36-1-113. Termination of parental rights. - (a) The
       chancery and circuit courts shall have concurrent jurisdiction
       with the juvenile court to terminate parental or guardianship
       rights to a child in a separate proceeding, or as a part of the
       adoption proceeding by utilizing any grounds for termination
       of parental or guardianship rights permitted in this part or in
       title 37, chapter 1, part 1 and title 37, chapter 2, part 4.
                                     ----
                (c )   Termination of parental or guardianship rights
       must be based upon:

              (1)     A finding by the court by clear and convincing
       evidence that the grounds for termination of parental or
       guardianship rights have been established; and

               (2)      That termination of the parent’s or guardian’s
       rights is in the best interests of the child.

               37-1-147. Termination of parental rights. - (a) The
       juvenile court shall be authorized to terminate the rights of a
       parent or guardian to a child upon the grounds and pursuant
       to the procedures set forth in title 36, chapter 1, part 1.


The Juvenile Court ordered:

               That all of the Defendant’s, Loretta Lynn Reynolds
       Stanfill, parental rights to the said children, Angel Lynn
       Reynolds, Christopher Lee Stanfill, Michael Allen Ray
       Stanfill, and Samantha Nichole Stanfill, be and the same are
       hereby forever terminated and the Defendant’s, Tony Willis
       Stanfill, parental rights to the said child, Christopher Lee
       Stanfill, be and the same are hereby forever terminated, his
       rights to the remaining children having been previously
       terminated in Oklahoma, and the complete custody, control,
       and guardianship of the said children is hereby awarded to the
       State of Tennessee, Department of Children’s Services, with
       the right to place the children for adoption and to consent to
       such adoption in loco parentis.




                                      -3-
Pertinent findings of the Juvenile Court are:

               That the said children, Angel Lynn Reynolds,
       Christopher Lee Stanfill, Michael Allen Ray Stanfill and
       Samantha Nichole Stanfill were placed in the custody of the
       State of Tennessee, Department of Children’s Services,
       Davidson County Office, by this Court, on November 28,
       1995 as a result of said Department filing an Emergency
       Neglected and Dependent Abuse Petition. .... Further, that
       said children have been in foster care continuously since
       November 28, 1995. The children were previously in state
       custody in Oklahoma from November, 1991 to 1994. Mrs.
       Stanfill returned to Nashville in 1992 following her husband
       Tony Stanfill, leaving the children in Oklahoma. The
       children were extremely aggressive and disturbed. They
       attacked anyone that tried to get close to them. The mother
       had custody of the children from 1994 until they came into
       custody in Davidson County, Tennessee.
                                   ----
               That pursuant to T.C.A. 36-1-102(1)(A)(I) and (iv) the
       Defendants, Loretta Lynn Reynolds Stanfill and Tony Willis
       Stanfill have willfully abandoned the children for more than
       four consecutive months next preceding the filing of this
       petition in that the said Defendants have willfully failed to
       support or make reasonable payments toward the support of
       the children for four (4) consecutive months immediately
       preceding the filing of the petition to terminate, despite
       having been under a court order to pay fifty ($50.00) each
       month.

               That pursuant to T.C.A. Section 37-1-113(g)(4), the
       Department herein nonsuited the ground of severe child abuse
       as to the mother based on the finding on the appeal.

                 That pursuant to T.C.A. 36-1-113(g)(3)(A), the said
       children have been removed from the defendant parents, for
       more than six (6) months and the conditions which led to
       removal or other conditions which in all reasonable
       probability would cause the children to be subjected to further
       abuse or neglect and which, therefore, prevent the children’s
       return to the care of the Defendants still persist; that there is
       little likelihood that these conditions will be remedied at an
       early date so that the children can be returned to the
       Defendants in the near future; and the continuation of the
       legal parent and child relationship greatly diminishes the
       children’s chances of early integration into a stable and
       permanent home. The conditions leading to removal included
       the injury to the minor child, the continued drug usage of the
       parents, and the findings of the Referee which brought the
       children into care. The Court finds that, based on the un-
       unrebutted testimony of Anita Bilbrew with the Department
       of Children’s Services, approximately one (1) month after the
       filing of the Petition to Terminate, Mr. and Mrs. Stanfill were
       at the Department of Children’s Services office, on their
       telephone, arranging for the purchase of drugs, which says
       something about the strength of addiction in this case. Based


                                     -4-
                on the unrebutted testimony of the therapist for Ms. Stanfill,
                the Court finds by clear and convincing evidence that based
                on Ms. Stanfill’s own admission, she continued to use
                alcohol, cocaine and marijuana this summer and it is obvious
                that Ms. Stanfill failed to acknowledge or address her drug
                problems, refused inpatient treatment and stopped treatment
                at the end of August, 1997.
                                              ----
                        The Defendant, Loretta Stanfill has complied with
                some of the tasks of the Plan of Care but her compliance has
                not resulted in changed circumstances and she has not
                addressed the problems that needed to be addressed, however,
                the Court does not specifically find substantial noncompliance
                with the Plan of Care as to Loretta Stanfill.
                                              ----
                        That it is in the best interest of the said children and
                the public that all of the parental rights of the Defendant,
                Loretta Lynn Reynolds Stanfill to the said children, Angel
                Lynn Reynolds, Christopher Lee Stanfill, Michael Allen Ray
                Stanfill, and Samantha Nichole Stanfill and the Defendant,
                Tony Willis Stanfill, parental rights to the minor child,
                Christopher Lee Stanfill, be forever terminated and that the
                complete custody, control, and guardianship of the said
                children be awarded to the State of Tennessee, Department of
                Children’s Services, with the right to place the said children
                for adoption and to consent to such adoption in loco parentis.



        An order was entered in conformity with the foregoing findings.



        In response to the appellant’s three issues, this Court has reviewed the record which

contains clear and convincing evidence that the conditions which caused the subject children to

be removed from the custody of appellant in November, 1995, have persisted to the date of the

order of the Juvenile Court; that said conditions would subject said children to continued neglect;

that there is little likelihood of early remediation of such conditions; that the appellant willingly

abandoned said children; and that the termination of appellant’s parental rights in respect to said

children is in the best interest of said children.




                                                 -5-
       The judgment of the Juvenile Court is affirmed. Costs of this appeal are taxed against

the appellant. The cause is remanded to the Juvenile Court for necessary proceedings.



                            AFFIRMED AND REMANDED.




                                                   _________________________________
                                                   HENRY F. TODD
                                                   PRESIDING JUDGE, MIDDLE SECTION




CONCUR:


_____________________________
WILLIAM C. KOCH, JR., JUDGE


_____________________________
WILLIAM B. CAIN, JUDGE




                                            -6-